 Case: 2:21-cv-00471-SDM-EPD Doc #: 3 Filed: 02/26/21 Page: 1 of 1 PAGEID #: 14




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

STEPHAN C. McNEIL,
                                             CASE NO. 2:21-CV-00471
       Petitioner,                           JUDGE SARAH D. MORRISON
                                             Magistrate Judge Elizabeth P. Deavers
       v.

OHIO ADULT PAROLE AUTHORITY,

       Respondent.

                                             ORDER

       On February 4, 2021, the Magistrate Judge issued a Report and Recommendation

pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United States District

Courts recommending that the petition for a writ of habeas corpus pursuant to 28 U.S.C. 2241 be

dismissed without prejudice as unexhausted. (ECF No. 2.) Although the parties were advised of

the right to file objections to the Magistrate Judge’s Report and Recommendation, and of the

consequences of failing to do so, no objections have been filed.

       The Report and Recommendation (ECF No. 2) is ADOPTED and AFFIRMED. This

action is hereby DISMISSED without prejudice as unexhausted.

       Petitioner has waived his right to appeal by failing to file objections. Therefore, the

Court DECLINES to issue a certificate of appealability.

       IT IS SO ORDERED.

                                                     s/Sarah D. Morrison
                                                     SARAH D. MORRISON
                                                     UNITED STATES DISTRICT JUDGE
